PER CURIAM.
The appellant was convicted of second degree murder while in the possession of a firearm and for possession of a firearm, as well as another charge, which is immaterial to this opinion. He urges error in the exercise of peremptory challenges by the state, and in the possession conviction, as his second degree conviction was enhanced to a life felony because of the possession of a firearm.
We disagree as to the first. Adams v. State, 559 So.2d 1293 (Fla. 3d DCA 1990); Foster v. State, 557 So.2d 634, 635 (Fla. 3d DCA 1990). We agree as to the second. Beaubrum v. State, 595 So.2d 254 (Fla. 3d DCA 1992), quashed in part, 616 So.2d 9 (Fla.1993); Grantham v. State, 545 So.2d 945 (Fla. 1st DCA 1989), rev. denied, 553 So.2d 1166 (Fla.1989). Therefore the conviction and sentence under review is affirmed as to the second degree murder enhanced to a life felony, but reversed as to the possession, with directions to the trial court to strike said conviction and sentence from the appellant’s record.
Reversed and remanded with directions.